582 F.2d 1373
UNITED STATES of America, Plaintiff-Appellee,v.MIke CLEMONES, Priscilla Scott, Charles Everett Coburn, Jr.,Joseph Harold Johnson, and William Alonzo Johnson,Jr., Defendants-Appellants.UNITED STATES of America, Plaintiff-Appellant,v.Edward Raymond LeCOMPTE and Kathy Hatmaker, Defendants-Appellees.
Nos. 76-3866, 76-3870.
United States Court of Appeals,Fifth Circuit.
Nov. 6, 1978.

Robert K. Finnell, Rome, Ga.  (Court-appointed), for Clemones.
Harold N. Wollstein, Rome, Ga.  (Court-appointed), for Scott and Joseph Harold Johnson.
John E. Sawhill, III, Rome, Ga.  (Court-appointed), for Coburn.
W. Benjamin Ballenger, Summerville, Ga., for William A. Johnson, Jr.
A. Cecil Palmour, Summerville, Ga., Robert W. Ritchie, Knoxville, Tenn., for Hatmaker.
Bobby Lee Cook, Summerville, Ga., for LeCompte.
William L. Harper, U. S. Atty., James E. Baker, Asst. U. S. Atty., Atlanta, Ga., for plaintiff-appellee in No. 76-3866.
John W. Stokes, U. S. Atty., James E. Baker, Asst. U. S. Atty., Atlanta, Ga., for plaintiff-appellant in No. 76-3870.
ON PETITIONS FOR REHEARING AND PETITIONS FOR REHEARING EN BANC
(Opinion 8/9/78, 5 Cir., 1978, 577 F.2d 1247).
Before JONES, GODBOLD and GEE, Circuit Judges.
PER CURIAM:


1
The opinion is modified by deleting the following language (p. 1255):


2
Once the existence of a conspiracy is shown only slight evidence is required to warrant submitting to the jury the question of a particular defendant's membership.  See, e. g., U. S. v. Baldarrama, 566 F.2d 560, 566 (CA5, 1978).


3
The petitions for rehearing filed by Edward Raymond LeCompte, William Alonzo Johnson, Jr., Joseph Harold Johnson, Priscilla Scott and Mike Clemones are DENIED, and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the petitions for rehearing en banc are DENIED.


4
The petition for panel rehearing filed by Kathy Hatmaker is DENIED.